DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 2, 11 and 16 are objected to because of the following informalities:
“the at least of” should read –the at least one of--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the multi-layer laminate" in line 13 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the phrase “wherein the polymeric film is affixed to the porous frame forming a multi-layer laminate without application of adhesive between the polymeric film and the porous frame for bonding” in lines 16-18 of claim 1 is provided before the “the multi-layer laminate" in line 13 of claim 1 for proper antecedent basis.
3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, “metal alloys such as aluminum” is construed as –metal alloys--.
Claims 2 and 4-8 are also rejected due to their dependence of claim 1.
Claim 18 recites, “same or different sulfonated block copolymer composition having a general configuration A-B- D-B-A, A-D-B-D-A, (A-D-B)n(A), (A-B-D)n(A), (A-B-D)nX, (A-D-B)nX or mixtures thereof”. For the condition of “same”, it is unclear if the sulfonated block copolymer composition is the same as the composition in its parent claim 14.
For the condition of “different”, it is also unclear if the sulfonated block copolymer composition is different than the composition in its parent claim 14. The claim does not specifically point out if it is referring to the antecedent (the sulfonated block copolymer composition) in claim 14.
For examination purposes, “sulfonated block copolymer composition” in claim 18 is construed as referring to the corresponding composition in claim 14.
		Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Note: the transitional phrase “consisting essentially of” in the following rejection of claims is understood as “comprising” since the specification does not have a clear indication of novel characteristics or properties, see MPEP 2111.03.
Claims 1-3, 5, 8, 14 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoie (JP 08219676 A) in view of Handlin (US PGPub No. 2009/0280255).
Regarding claim 1, Yokoie (Fig. 5) discloses an energy recovery system having a core unit (1, Fig. 1), said core unit consisting essentially of:
two or more composite structures (a plurality of partition plates 2 and spacer plate 3 pairs, see Fig. 1), each composite structure consisting essentially of:
a porous frame (porous material 12 and base fabric 14) having a plurality of pores passing from a first surface to a second opposite surface (the material 12 is porous and base fabric 14 is made of breathable paper of a non-woven fabric thus inherently has pores or holes, paragraph 0042 or non-woven polyester fiber, paragraph 0051, thus pores passing through between top surface and bottom surface of the porous material 12 and base fabric 14), wherein the porous frame is in the form of a sheet and selected from the group consisting of woven or non-woven materials (the base fabric 14 is non-woven fabric, paragraph 0042 of the translation), and
a polymeric film (thin film 13) affixed to entire surface of at least one of said first and second opposite surfaces of said frame, covering said plurality of pores in the porous frame (the thin film 13 is held on top of base fabric 14 together as a laminate and covers the pores as shown in Fig. 5); 

wherein the polymeric film (13) is affixed to the porous frame (12 and 14) forming a multi-layer laminate (the partition plate 2 as shown in Fig. 6) without application of adhesive between the polymeric film and the porous frame for bonding (the example 3 disclosed in paragraphs 0042-0045 of Yokoie does not use a separate layer of adhesive to bond the layers);
wherein the multi-layer laminate rests across the peaks of the plurality of channels, permitting heat and moisture exchange between air steams passing therethrough (the partition plate 2 is provided across the peaks of the channels 4 as shown in Fig. 5, and the partition plate 2 is water vapor permeable, paragraphs 0042-0045);
wherein the polymeric film (13) has a thickness of less than 50 pm (paragraph 0042 discloses “The base cloth 14 is bonded at 10 and has a structure thicker than that of the hydrophilic polymer thin film 13 and the porous material 12” and in paragraph 0051 prototype 7 of example 3, the base cloth 14 has a thickness of 50 μm, thus the film is less than 50 μm);
wherein the polymeric film is selectively permeable, serving as a barrier to passage of air streams but permitting moisture transport through the porous frame (the thin film 13 selectively permeating water vapor and does not allow gas permeating the partition plate 2, paragraph 0044).
Yokoie fails to disclose wherein the polymeric film has an Ion Exchange Capacity of at least at least 1.0 meq/g;
the polymeric film consists essentially of a sulfonated block copolymer composition having a general configuration A-B-D-B-A, A-D-B-D-A, (A-D-B)n(A), (A-B-D)n(A), (A-B-D)nX, (A-D-B)nX or mixtures thereof,
wherein the A block contains essentially no sulfonic acid or sulfonate ester functional groups and is one or more segments selected from polymerized (i) para-substituted styrene monomers, (ii) ethylene, (hi) alpha olefins of 3 to 18 carbon atoms; (iv) 1,3-cyclodiene monomers, (v) monomers of conjugated dienes having a vinyl content less than 35 mol percent prior to hydrogenation, (vi) acrylic esters, (vii) methacrylic esters, and (viii) mixtures thereof;
the B block comprises one or more polymerized vinyl aromatic monomers and contains from about 10 to about 100 mol percent sulfonic acid or sulfonate ester functional groups based on the number of monomer units and comprises segments of one or more polymerized vinyl aromatic monomers;
the block D comprises a hydrogenated polymer or copolymer of a conjugated diene selected from isoprene, 1,3-butadiene and mixtures thereof;
n is an integer from 2 to about 30, and X is coupling agent residue.
Handlin, directed to sulfonated block copolymer materials, wherein the polymeric film has an Ion Exchange Capacity of at least at least 1.0 meq/g (paragraph 0093 and claim 24, the Ion Exchange Capacity may be 2.5 meq/g);
wherein the sulfonated block copolymer has a general configuration A-B-D-B-A, A-D-B-D-A, (A-D-B)n(A), (A-B-D)n(A), (A-B-D)nX, (A-D-B)nX or mixtures thereof, wherein the 
the B block comprises one or more polymerized vinyl aromatic monomers (paragraph 0067) and contains from about 10 to about 100 mol percent sulfonic acid or sulfonate ester functional groups based on the number of monomer units (paragraph 0093) and comprises segments of one or more polymerized vinyl aromatic monomers (paragraph 0067);
the block D comprises a hydrogenated polymer or copolymer of a conjugated diene selected from isoprene, 1,3-butadiene and mixtures thereof (paragraph 0068); and
n is an integer from 2 to about 30, X is coupling agent residue (paragraph 0056).
Handlin discloses that the sulfonated copolymer can be used as an adhesive (paragraph 0124). Yokoie further mentioned that the adhesion of spacing plate 3 and partition plate 2 (paragraph 0042). As a result of the modification, the material of film 13 of Yokoie may be replaced with a sulfonated block copolymer with the specific composition as disclosed in Handlin so that the moisture can be exchanged through the layers for more effective moisture permeable area over the surface of the film, and also as an adhesive layer for adhering the corrugated spacer plate 3. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the sulfonated block copolymer material as set forth in claim 1 in Yokoie 
Regarding claim 2, Yokoie as modified further discloses wherein the polymeric film is affixed to the at least one of said first surface and second opposite surface of the porous frame by any of: coating, casting, or spraying the sulfonated block copolymer composition onto the porous frame to form the polymeric film, dipping the porous frame into the sulfonated block copolymer composition to form the polymeric film, thermal bonding or sonic bonding the sulfonated block copolymer composition onto the porous frame to form the polymeric film, crimping edges of the polymeric film consisting essentially of the sulfonated block copolymer composition to edges of the frame, and applying an adhesive to edges of the polymeric film consisting essentially of the sulfonated block copolymer composition and edges of the porous frame in contact with the edges of the polymeric film (the sulfonated block copolymer material in thin film 13 as modified by Handlin may be applied on the layer of porous material 12 and base fabric 14 by coating a solution of the sulfonated block copolymer, spreading and allowing the solvent to evaporate, see paragraphs, see paragraphs 0110-0113 of Handlin).
Regarding claim 3
Regarding claim 4, Yokoie as modified further discloses wherein the frame is perforated to form pores therein (the porous material 12 in the layer of porous material 12 and base fabric 14 is perforated and includes pores).
Regarding claim 6, Yokoie as modified further discloses wherein and edges of the spacer plate are crimped or folded together (see Figs. 1 and 3 of Yokoie, the peak or trough at ends of the spacer plate 3 are connected to respective edges of the partition plate 2, and the connection is done by rollers in Fig. 3 which a pressure is applied to press the peak or trough of the spacer plate 3 and the partition plate 2 together. “crimped” is understood as to press together” according to a definition in merriam-webster dictionary).
Regarding claim 7, Yokoie as modified further discloses wherein the multilayer composite structures are stacked in alternating fashion (see Fig. 1) such that the channels formed as a result of corrugation are non-parallel to one another (the neighbor extensions of the corrugation are non-parallel).
Regarding claim 9, Yokoie (Fig. 5) discloses an energy recovery system having a core unit (1, Fig. 1), said core unit consisting essentially of:
two or more composite structures (a plurality of partition plates 2 and spacer plate 3 pairs, see Fig. 1), each composite structure consists essentially of:
a spacer plate (spacer plate 3) having a plurality of channels (triangle shaped channels 4) formed on the surfaces thereof (the surfaces of the space plate 3), said channels having a peak and trough (triangle shaped channels 4 have a peak and trough corresponding to the corrugation of the spacer plate 3);
a porous frame (base fabric 14) having a plurality of pores passing from a first surface to a second opposite surface (base fabric 14 is made of breathable paper of a non-
a substrate (porous material 12) having a plurality of pores passing from a first surface to a second opposite surface (the material 12 is porous so that includes pores between top surface and bottom surface of the porous material 12), the substrate comprising a material selected from the group consisting of woven or non-woven materials (the material 12 is non-fibrous, paragraph 0042, so that is non-woven);
a polymeric film (thin film 13) affixed to entire surface of at least one of said first and second opposite surfaces of said frame, covering said plurality of pores in the porous frame (the thin film 13 is held on top of base fabric 14 together as a laminate and covers the pores as shown in Fig. 5); 
wherein edges of the substrate, the porous frame and the polymeric film are crimped or sealed together (see Fig. 3 of Yokoie, the partition plate 2, passes through rollers 105-108 so that a pressure is applied to press the layers 12-14 together. “crimped” is understood as to press together” according to a definition in merriam-webster dictionary) for the substrate, the porous frame and the polymeric film to form a multi-layer laminate structure (that defines the partition plate 2 as shown in Fig. 6);
wherein the multi-layer laminate rests across the peaks of the plurality of channels, permitting heat and moisture exchange between air steams passing therethrough (the partition plate 2 is provided alternatively between each of spacer plates 3 as across the 
wherein the polymeric film is affixed to entire surface of the substrate without application of adhesive between the polymeric film and the substrate for bonding (the example 3 disclosed in paragraphs 0042-0045 of Yokoie does not use a separate layer of adhesive to bond the layers 12 and 13);
wherein the polymeric film (13) has a thickness of less than 50 μm (paragraph 0042 discloses “The base cloth 14 is bonded at 10 and has a structure thicker than that of the hydrophilic polymer thin film 13 and the porous material 12” and in paragraph 0051 prototype 7 of example 3, the base cloth 14 has a thickness of 50 μm, thus the film is less than 50 μm); and
wherein the polymeric film is selectively permeable, serving as a barrier to passage of air streams but permitting moisture transport through the porous frame (the thin film 13 selectively permeating water vapor and does not allow gas permeating the partition plate 2, paragraph 0044).
Yokoie fails to disclose wherein the polymeric film has an Ion Exchange Capacity of at least at least 1.0 meq/g,
wherein the polymeric film consists essentially of a sulfonated block copolymer composition having a general configuration A-B-D-B-A, A-D-B-D-A, (A-D-B)n(A), (A- B-D)n(A), (A-B-D)nX, (A-D-B)nX or mixtures thereof, wherein the A block contains essentially no sulfonic acid or sulfonate ester functional groups and is one or more segments selected from polymerized (i) para- substituted styrene monomers, (ii) ethylene, (iii) alpha olefins of 3 to 18 carbon atoms; (iv) 1,3-cyclodiene monomers, (v) monomers of conjugated dienes 
Please see the rejection of claim 1 above for the teachings of Handlin.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoie (JP 08219676 A) and Handlin (US PGPub No. 2009/0280255) as applied to claim 1 above, and further in view of Cao (US Patent No. 7,179,860).
Regarding claim 12, Yokoie as modified fails to disclose wherein the frame is a screen mesh.
Cao, also directed to a heat exchanger with moisture exchange disclose wherein the frame (reinforcing substrate 14) is a screen mesh (col. 3, lines 19-27).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have provided a screen mesh frame in Yokoie and Willis as taught by Cao in order to obtain identical wetting properties over the plane of multilayered composite structure.
wherein the porous woven or non-woven materials are selected from the group consisting of carbon, fiberglass, polyester, polyethylene, polyethylene terephthalate, .
Claims 8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoie (JP 08219676 A) and Handlin (US PGPub No. 2009/0280255) as applied to claims 1 or 9 above, and further in view of Grasso (US Patent No. 6,274,259).
Regarding claim 8, Yokoie fails to disclose wherein a pore size of said frame is from 1 to 5 cm.
The range specified in claim 8 is recognized in the art to be result-effective variables. Optimization of such pore size of a frame layer of a moisture permeable multiple layer composite structure involves a variety of parameters to adjust air permeability and the wetting properties of the frame layer (adjusting the pore size of the porous material 12 changes air permeability in Prototypes 5 and 6 in paragraphs 0049-0050 of Yokoie; In [col. 3, lines 15-26] and the example of Fig. 3 [col. 3, lines 45-67, col. 4, lines 1-7] of Grasso, air permeability is restricted by wetted barrier only at pressure differential not more than a specific value. And it is understood that a larger pore diameter would result liquid transfer medium directly moving out from the barrier 12/14 (i.e. does not wet the barrier).
Grasso, directed to an enthalpy exchange barrier used in fuel cells, further discloses a support matrix (126, Fig. 3) having a pore size range from 0.1-100 microns (col. 3, lines 44-50).
Although Grasso failed to overlap the range as claimed (the pore size from 1 to 5 cm), one of ordinary skilled in the art would discover the reciting range is the optimum 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to have provided the pore size of said frame in view of the recommend ranges taught by Grasso.
Regarding claim 10, Yokoie in view of Grasso further discloses wherein a pore size of said frame is from 0.1 to 200 microns (Grasso has the pore size within the range, see rejection of claim 8 above).
Regarding claim 11, please see the rejection of claim 2 above.
Regarding claim 12, please see the rejection of claim 6 above.
Regarding claim 13, please see the rejection of claim 7 above.
Claims 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoie (JP 08219676 A) in view of Handlin (US PGPub No. 2009/0280255) and Arai (US Patent No. 7,320,361).
Regarding claim 14, Yokoie (Fig. 5) discloses an energy recovery system having a core unit (1, Fig. 1), said core unit having two or more composite structures (a plurality of partition plates 2 and spacer plate 3 pairs, in entire stack shown in Fig. 1; or only the plurality of partition plates 2 and spacer plate 3 pairs for the flow “1” in Fig. 1), each composite structure consists essentially of (“consisting essentially of” is understood as “comprising” since the specification does not have a clear indication of novel characteristics, see MPEP 2111.03):
a porous frame (porous material 9) having a plurality of pores passing from a first surface to a second opposite surface (the material of 9 is porous so that includes pores 
a first polymeric film (thin film 10) affixed to entire surface of at least one of said first and second opposite surfaces of said frame, covering said plurality of pores in the porous frame (the thin film 10 is held on bottom of porous material 9 together as a laminate and covers its pores as shown in Fig. 5); 
a spacer plate (spacer plate 3) having a plurality of channels (triangle shaped channels 4) formed on the surfaces thereof (the surfaces of the space plate 3), said channels having a peak and trough (triangle shaped channels 4 has have a peak and trough corresponding to the corrugation of the spacer plate 3);
wherein the porous frame is shaped into channels (triangle shaped channels 4), with each channel having a peak and trough (triangle shaped channels 4 have a peak and trough corresponding to the corrugation of the spacer plate 3);
wherein the porous frame comprises a material selected from the group consisting of carbon, fiberglass, polyester, polyethylene, polypropylene, polyethylene terephthalate, polyvinylchloride, a styrene/acrylonitrile/butadiene copolymer, a cellulose, cellulose nitrate, cellulose acetate, nylon, polytetrafluoroethylene, nylon, aramid-based polymeric fibers, a metal, a metal alloy, or a combination thereof (polyester fibers as the porous material 9, paragraph 0051), and
wherein the first polymeric film is affixed to entire surface of the porous frame without application of adhesive between the polymeric film and the porous frame for bonding (the example 3 disclosed in paragraphs 0042-0045 and prototype 7 in paragraph 0051 of Yokoie does not use a separate layer of adhesive to bond the layers);

Yokoie fails to disclose wherein the first polymeric film is selectively permeable, serving as a barrier to passage of air streams but permitting moisture transport through the porous frame;
wherein the first polymeric film has an Ion Exchange Capacity of at least at least 1.0 meq/g,
wherein the first polymeric film consists essentially of a sulfonated block copolymer composition having a general configuration A-B-D-B-A, A-D-B-D-A, (A-D-B)n(A), (A-B- D)n(A), (A-B-D)nX, (A-D-B)nX or mixtures thereof, wherein the A block contains essentially no sulfonic acid or sulfonate ester functional groups and is one or more segments selected from polymerized (i) para- substituted styrene monomers, (ii) ethylene, (iii) alpha olefins of 3 to 18 carbon atoms; (iv) 1,3-cyclodiene monomers, (v) monomers of conjugated dienes having a vinyl content less than 35 mol percent prior to hydrogenation, (vi) acrylic esters, (vii) methacrylic esters, and (viii) mixtures thereof, the B block comprises one or more polymerized vinyl aromatic monomers and contains from about 10 to about 100 mol percent sulfonic acid or sulfonate ester functional groups based on the number of monomer units and comprises segments of one or more polymerized vinyl aromatic monomers; the block D comprises a hydrogenated polymer or copolymer of a conjugated diene selected from isoprene, 1,3-butadiene and mixtures thereof; n is an integer from 2 to about 30, and X is coupling agent residue.
Arai (Fig. 7) discloses wherein the first polymeric film (see adhesive 8) is selectively permeable, serving as a barrier to passage of air streams but permitting moisture transport 
Also, please see the rejection of claim 1 above for the teachings of Handlin.
Arai further discloses a conventional heat exchanger has less effective moisture permeable area at a joint bonded with a moisture impermeable adhesive (see col. 1, lines 25-36, and Fig. 4). Arai discloses a solution of such problem by applying an adhesive 8 that is a partially sulfonated copolymer and is moisture permeable. Handlin further discloses that the sulfonated copolymer can be used as an adhesive (paragraph 0124). As a result of the modification, the film 10 of Yokoie may be replaced with a sulfonated block copolymer with the specific composition as disclosed in Willis so that is selectively permeable and the moisture can be exchanged through the layers for more effective moisture permeable area over the surface of the film. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the first polymeric film is selectively permeable, serving as a barrier to passage of air streams but permitting moisture transport through the porous frame, and the sulfonated block copolymer material as set forth in claim 14 in Yokoie as taught by Handlin and Arai in order to eliminate a “dead area” with no moisture permeability at the joints of the spacer plate 3 and partition plates 2 for more effective moisture exchange and to allow effective water vapor transport (paragraph 0021 of Handlin).
Regarding claim 15, Yokoie as modified further discloses wherein the composite structures are stacked in alternating fashion (see Fig. 1) at 90 degree from each other, 
Regarding claim 16, please see the rejection of claim 2 above, the sulfonated block copolymer material in thin film 10 as modified by Handlin may be applied on the layer of porous material 9 by coating a solution of the sulfonated block copolymer, spreading and allowing the solvent to evaporate, see paragraphs 0110-0113 of Handlin for producing the sulfonated block copolymer material on a porous substrate layer.
Regarding claim 17, Yokoie fails to disclose wherein the first polymeric film is affixed to entire surface of both the first surface and the second opposite surface of the porous frame.
Arai (Fig. 7) discloses wherein the first polymeric film is affixed to both the first surface and the second opposite surface of the porous frame (the adhesive 8 is applied to both sides of the spacer plate 3).
Thus, another layer of the modified film 10 may be entirely applied to the top side of the porous material 9 in Yokoie in view of the teaching of Arai. Since the modified film 10 is applied as an adhesive, the film 10 on the top side of the porous material 9 can provide adhesion to the adjacent layer 14 of the partition plate 2.
It would have been obvious to one of ordinary skill in the art at the time of invention to have provided wherein the first polymeric film is affixed to entire surface of both the first surface and the second opposite surface of the porous frame in order to provide adhesion to the adjacent layer 14 for defining a heat exchanger stack in Fig. 1 of Yokoie.
Regarding claim 18, Yokoie as modified further discloses a second porous frame (porous material 12 and base fabric 14) having a plurality of pores passing from a first 
a second polymeric film (thin film 13) having a thickness of less than 50 pm (paragraph 0042 discloses “The base cloth 14 is bonded at 10 and has a structure thicker than that of the hydrophilic polymer thin film 13 and the porous material 12” and in paragraph 0051 prototype 7 of example 3, the base cloth 14 has a thickness of 50 μm, thus the film is less than 50 μm), affixed to entire surface of at least one of said first and second surfaces of said second porous frame, covering said plurality of pores in the second porous frame (the thin film 13 is held on top of base fabric 14 together as a laminate and covers the pores as shown in Fig. 5), wherein the second polymeric film (13) is affixed to the second porous frame (12 and 14) forming a multi-layer laminate (the partition plate 2 as shown in Fig. 6) without application of adhesive between the polymeric film and the second porous frame for bonding (the example 3 disclosed in paragraphs 0042-0045 of Yokoie does not use a separate layer of adhesive to bond the layers);
wherein the multi-layer laminate rests across the peaks of the plurality of channels, permitting heat and moisture exchange between air streams passing therethrough (the partition plate 2 is provided across the peaks of the channels 4 as shown in Fig. 5, and the partition plate 2 is water vapor permeable, paragraphs 0042-0045);

Regarding claim 19, please see the rejection of claim 15 above.
Regarding claim 20, Yokoie as modified further discloses wherein the composite structures are stacked such that the channels in the structures are all parallel to one another (in the case of only the plurality of partition plates 2 and spacer plate 3 pairs for the flow “1” in Fig. 1, the channels 4 in each pair are all parallel to each other).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763